Citation Nr: 0507261	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a back condition.  

3.  Entitlement to an initial rating higher than 10 percent 
for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2000 and subsequent rating decisions of 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The April 2000 rating decision denied 
service connection for PTSD, sinusitis, and migraine 
headaches, as not well grounded.  

Subsequently, in November 2000, the Veterans Claims 
Assistance Act (VCAA) was signed into law.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This new law eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations insofar as notifying and assisting a veteran with 
a claim.  The VCAA was made applicable to all claims filed on 
or after November 9, 2000, the date of its enactment, or 
filed before this date and not yet final.  So, in September 
2002, the RO readjudicated these three claims on the merits, 
and an additional claim for service connection for a back 
condition.  And the RO granted service connection 
for sinusitis and assigned a 10 percent rating.  The veteran 
continued to appeal, requesting an initial rating higher than 
10 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Concerning this particular claim, records show the veteran 
received a temporary 100 percent rating for this disability 
under 38 C.F.R. § 4.30 ("paragraph 30") from September 2, 
2003, to October 31, 2003.  This temporary total rating was 
to compensate him during his convalescence following sinus 
drainage surgery.  He also appealed for service connection 
for PTSD and a back condition.

The veteran's representative, in a November 2004 written 
brief, essentially requested that the veteran be granted 
service connection for headaches.  Records show he was 
earlier provided a statement of the case (SOC) regarding this 
claim in September 2003.  And as a timely substantive appeal 
(VA Form 9 or equivalent statement) is not of record for this 
claim, the issue is not before the Board.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.200 (2004).  


So new and material evidence is required to reopen this 
claim.  38 C.F.R. § 3.156.

The claim for a higher initial rating for sinusitis is being 
REMANDED to the RO for further development and consideration.  
This will occur via the  Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning this claim.  
The Board, however, will decide his claims for service 
connection for a back condition and an acquired psychiatric 
disorder - inclusive of PTSD.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran does not have a chronic back condition as a 
result of his service in the military, including any trauma 
he may have sustained while on active duty.

3.  The veteran did not serve in combat.  

4.  The veteran does not have an acquired psychiatric 
disorder - including PTSD, as a result of his service in the 
military.


CONCLUSIONS OF LAW

1.  A chronic back condition was not incurred in or 
aggravated by service, and osteoarthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  An acquired psychiatric disorder - including PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As already alluded to, there has been a significant change in 
the law with the enactment of the VCAA in November 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are set forth 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  The VCAA and its implementing 
regulations eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and include enhanced duties to notify a claimant for 
VA benefits.  See, too, Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.



As mentioned, the RO initially considered the PTSD claim in 
April 2000 and denied it as not well grounded.  That decision 
prior to the VCAA's enactment.  But once it became law, the 
RO sent the veteran a letter in March 2002 regarding the type 
of evidence that needed to be submitted for him to prevail on 
his claim, what evidence he should submit, and what evidence 
the RO would obtain for him.  The RO then readjudicated the 
claim on the merits in September 2002 - with consideration 
of the VCAA.  

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (because it occurred before passage of the 
VCAA), VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board reiterates that the 
initial RO rating decision was promulgated before the 
implementation of the VCAA.  Therefore, the rating decision 
could not have possibly satisfied its requirements.  And the 
RO readjudicated the claim on the merits once the VCAA became 
law.  Consequently, since the veteran already has received 
the requisite VCAA notice in March 2002, any defect with 
respect to the timing of it was mere harmless error.

Regarding the back claim, the mandated sequence of events 
proscribed in Pelegrini II were complied with, as the VCAA 
letter was sent to the veteran in March 2002, prior to the 
initial RO decision in September 2002.  

Therefore, regarding both claims, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regard to these 
claims.  Service medical records were obtained.  And he 
submitted, or the RO obtained, VA medical records.  The RO 
provided him several VA examinations during the course of 
this appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  Thus, there is no evidence 
missing from the record that must be part of it for him to 
prevail on the claims.  VAOPGCPREC 7-2004.

The content of the VCAA notice also complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required. 

II.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See, too, Gaines v. West, 11 
Vet. App. 353, 357 (1998), citing Cohen v. Brown, 10 
Vet. App. 128 (1997) and Suozzi v. Brown, 10 Vet. App. 307 
(1997).

If the claimant did not engage in combat with the enemy (as 
in this case), or the claimed stressors are not related to 
combat (as also in this case), then the claimant's testimony 
alone is insufficient to establish the occurrence of the 
claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals.  Cohen, supra.

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
during the pendency of this appeal.  The amendment did not 
change the pertinent part of the regulation dealing with the 
requirement of a diagnosis of PTSD.  See generally 67 Fed. 
Reg. 10,330 (Mar. 7, 2002).

A.  Back Condition

The veteran's service medical records reveal that he 
complained of trauma to the right side of his abdomen in 
October 1976 while serving aboard the USS Ponce (LPD-15).  He 
reported that a fork lift jack fell and struck him in the 
abdomen.  Pain was reported in the right lower quadrant of 
the abdomen.  The diagnosis was bone bruise.  

In the medical history portion of his discharge examination 
in April 1978, the veteran noted that he did not have 
recurrent back pain and was in "perfect health."  Physical 
examination noted that his spine was normal.  His military 
service ended later that month.

The veteran was first treated at a VA facility for chronic 
low back pain in June 1997, so nearly 20 years after his 
military service ended.  A discharge summary from a VA 
domiciliary dated in June 2000 noted that he had chronic 
low back pain secondary to an intercurrent injury in 1993.  
In an addendum to a January 2002 VA progress note, the 
examiner indicated the veteran's chronic low back pain 
started after a 1988 motor vehicle accident and that he 
reinjured his back in the 1993 incident.

In January 2002, the veteran requested service connection for 
residuals of a back injury he claimed he sustained while in 
the military.  He subsequently noted that he suffered a 
severe back injury while serving aboard the USS Ponce either 
in mid-June or July 1977.  He contends that he reported to 
the ship's sickbay, was examined, and given anti-inflammatory 
medication that temporarily relieved his pain.  He also 
contends that he has suffered from back pain since that 
injury in service.  He noted that a his back condition in 
service was aggravated by the two injuries after service - 
the initial one involving a motor vehicle accident in 
May 1988 and a more recent five-foot fall to pavement in 
February 1993.  



A VA examination was conducted in May 2002.  The veteran 
stated that he developed a back condition while in service 
from constant bending during construction work.  He also 
noted that a ship's doctor told him that he had a sprain and 
to take anti-inflammatory medication.  He acknowledged the 
1988 and 1993 post-service injuries.  The diagnosis was 
history of lumbar strain/sprain.  The examiner opined that 
the back condition was likely related to the veteran's motor 
vehicle accident in 1988 and his work-related injury in 1993.  
She did not believe his back condition was due to a back 
sprain in service.  

In an addendum to a March 2003 VA progress note, the examiner 
indicated the veteran's last evaluation was in December 2002, 
and that he subsequently fell on ice and his low back pain 
had been bothering him since then.  The diagnosis was 
mechanical low back pain/recent sprain/strain; still with 
non-organic symptoms.  He was reevaluated in March 2003.  He 
said that he had experienced chronic low back pain since 
service in 1977.  The diagnosis was unremarkable examination.  
The examiner explained that the veteran had several signs 
that were suggestive of a non-organic cause of his back pain, 
including positive Waddell's signs 
(distraction, overreaction, regionalization, and 
stimulation).

The medical evidence of record fails to establish the 
veteran's current back condition was incurred during his 
active military service.  And none of the clinical treatment 
records mentioned contains any medical opinion suggesting a 
causal relationship or nexus between his current back 
condition and his active military service generally.  In 
fact, the examiner who conducted the May 2002 VA examination 
clearly did not believe the veteran's back condition was due 
to an injury (sprain) in service, and the examiner expressly 
noted this in the report of his evaluation.  And since the 
veteran is a layman, he is not qualified to render a medical 
diagnosis or, more importantly in this particular instance, a 
medical opinion concerning the cause of the condition at 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Mercado-Martinez v. West, 1 Vet. App. 415, 419 
(1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).



In addition, the Board points out that the veteran's current 
back condition was not initially diagnosed until many years 
following his discharge from service, without evidence of 
continuity of symptomatology during the interim.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).

Accordingly, in light of the absence of any such evidence 
suggesting a link between the currently diagnosed back 
condition and service, including the putative injury 
sustained in service, the Board finds that the preponderance 
of the evidence is against the veteran's claim - meaning 
there is no reasonable doubt to resolve in his favor 
concerning this.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

B.  Psychiatric Disorder Inclusive of PTSD

In February 2000, the veteran requested service connection 
for PTSD.  He maintains that he has depression and PTSD as a 
result of injuring his back in service and witnessing other 
servicemen injure their backs.  

The veteran's service medical records do not mention any 
complaints or treatment of a psychiatric disorder - 
including PTSD.

The veteran was admitted to a VA domiciliary from November 
1999 to June 2000 for homelessness and cocaine dependence.  
Initial assessment noted that a psychiatric examination was 
normal.  He subsequently underwent VA outpatient group 
therapy for cocaine dependence.  

A VA examination was conducted in May 2002.  The veteran 
stated that he has PTSD due to injuring his back in service.  
He also stated that he witnessed other servicemen injuring 
their backs.  The Axis I diagnosis was depression.  There was 
no Axis II diagnosis.  The Axis III diagnosis was sinusitis 
and back problems.  There were no Axis IV psychosocial 
stressors.  The Axis V Global Assessment of Functioning (GAF) 
score was 55.  The examiner stated that the veteran had 
moderate symptomatology.  

There are no service medical records indicating the veteran 
sustained a low back injury in service (his putative 
stressor).  Even assuming - for the sake of argument, that 
he sustained such an injury, there still is no diagnosis of 
PTSD from medical personnel or an opinion linking his 
depression diagnosed many years after service to the 
purported injury in service.  So service connection is not 
warranted for PTSD or depression.  See 38 C.F.R. § 3.304(f) 
(2004); Cohen, supra.

The veteran's assertions that he has depression and PTSD 
related to sustaining a low back injury in service and 
witnessing others sustain similar injuries does not 
constitute competent evidence that he has resulting 
depression and/or PTSD.  Because, as mentioned, as a layman, 
he simply is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  So his opinion about 
this has no probative weight in addressing this determinative 
issue.

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for a back condition is 
denied.

The claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD and depression, also is denied.




REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 
3.159(c)(4)(i).  

Regarding the veteran's request for an initial rating higher 
than 10 percent for his sinusitis, the examinations of 
record are inadequate to properly evalute this condition 
under Diagnostic Code 6512 (chronic frontal sinusitis).  So 
he must be scheduled for another examination.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  Schedule the veteran for another VA 
examination to determine the severity of 
his sinusitis under the applicable rating 
criteria (Diagnostic Code 6512).  
The claims folder must be made available 
to the examiner for a review of the 
veteran's pertinent medical history.  The 
examiner should specifically indicate the 
number of episodes of incapacitating 
sinus attacks per year requiring 
prolonged (lasting four to six weeks) 
antibiotic treatment, and the number of 
non-incapacitating sinus attacks per year 
characterized by headaches, pain, or 
purulent discharge or crusting.  
The rationale for all opinions expressed 
should also be provided.



2.  Then readjudicate the claim for an 
initial rating higher than 10 percent for 
the sinusitis in light of any additional 
evidence obtained.  If benefits are not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
and give them an opportunity to respond 
to it before returning this claim to the 
Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


